Jackson, Justice,
concurring.
This bill put in issue the validity of several hundred thousand dollars of bonds of the city of Augusta, and attacked the system of municipal taxation generally, as well as for the purpose of paying these bonds. Before any person will be heai'd by a court of equity on matters of so much gravity, lie must show that he has some interest in those matters, and that he is not a mere amateur complainant. In his sworn bill this complainaut first alleged that he was not the owner of the real estate about which he was complaining on account of its rate of taxation, and when the bill in this condition was demurred to, he amended by striking out the allegation that “he was not the owner,” but he inserted no sort of interest in the house and lot in lieu of the words stricken. Whereupon the court, on demurrer to the bill as amended, dismissed it.
*257I think that the court did just what ought to have been done. Equity will interfere with reluctance in governmental matters, either state or municipal, even at the instance of one who is the owner of property and entitled to be heard because his property is taxable; it will not interfere at all at the prayer of one who comes with the acknowledgment that he does not own taxable property, and therefore seeks, as a sort of amicus civitatis, to have city matters managed according to his ideas of law.
The city of Augusta wishes to pay the bonds it owes on account of its great canal, and which those bonds built, and certainly nobody but a tax-payer who has property therein should be heard to counsel the repudiation of such a debt. Equity, therefore, will not hear the complainant, and I concur in affirming the judgment of the superior court.